       4:20-cv-04096-SLD # 6   Page 1 of 5                                     E-FILED
                                                      Friday, 19 June, 2020 01:42:58 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

DeAndre Daniels,                             )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-4096
                                             )
Krista Wilcoxen, et al.                      )
                                             )
                       Defendants.           )
                                             )
                                             )

                          Merit Review Order

     The plaintiff, proceeding pro se, a civil detainee at the
Rushville Treatment and Detention Facility (“Rushville”) is
requesting leave to proceed under a reduced payment procedure for
indigent plaintiffs who are institutionalized but are not prisoners as
defined in 28 U.S.C. Section 1915(h).

      The “privilege to proceed without posting security for costs
and fees is reserved to the many truly impoverished litigants who,
within the District Court’s sound discretion, would remain without
legal remedy if such privilege were not afforded to them.” Brewster
v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). A
court must dismiss cases proceeding in forma pauperis “at any
time” if the action is frivolous, malicious, or fails to state a claim,
even if part of the filing fee has been paid. 28 U.S.C. § 1915(d)(2).
Accordingly, this court grants leave to proceed in forma pauperis
only if the complaint states a federal action.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
       4:20-cv-04096-SLD # 6   Page 2 of 5




conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that Defendants denied him vocational tasks,
obtained or disseminated his private information illegally, and
physically intimidated him in retaliation for his refusal to waive his
right against self-incrimination. Plaintiff also alleges that
Defendants denied him a vocational task that was a necessary part
of his treatment.

      Plaintiff states a Fifth Amendment retaliation claim, Howland
v. Kilquist, 833 F.3d 639, 644 (7th Cir. 1987), and a Fourteenth
Amendment claim for the alleged interference with his mental
health treatment. Miranda v. Cty. of Lake, 900 F.3d 335, 352-53
(7th Cir. 2018).

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states a
           Fifth Amendment retaliation claim and a Fourteenth
           Amendment mental health/medical claim against the
           named defendants. Any additional claims shall not be
           included in the case, except at the court’s discretion on
           motion by a party for good cause shown or pursuant to
           Federal Rule of Civil Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to
           those motions. Motions filed before defendants' counsel
           has filed an appearance will generally be denied as
           premature. The plaintiff need not submit any evidence to
           the court at this time, unless otherwise directed by the
           court.
 4:20-cv-04096-SLD # 6   Page 3 of 5




3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed
     answers or appeared through counsel within 90 days of
     the entry of this order, the plaintiff may file a motion
     requesting the status of service. After the defendants
     have been served, the court will enter an order setting
     discovery and dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
 4:20-cv-04096-SLD # 6   Page 4 of 5




      filed with the clerk. However, this does not apply to
      discovery requests and responses. Discovery requests
      and responses are not filed with the clerk. The plaintiff
      must mail his discovery requests and responses directly
      to defendants' counsel. Discovery requests or responses
      sent to the clerk will be returned unfiled, unless they are
      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to attempt service on the named
      defendants pursuant to the standard procedures.
 4:20-cv-04096-SLD # 6   Page 5 of 5




12.   Plaintiff’s Motion for Leave to Proceed in forma pauperis
      [4] is granted.



           Entered this 19th day of June, 2020.




                 s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
